UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-2271



VIVIAN M. BERSCAK,

                                              Plaintiff - Appellant,

          versus


UNITED STATES POSTAL SERVICE, by and through
William Henderson, the Post Master General,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. Terrence W. Boyle,
Chief District Judge. (CA-98-45-2-BO-2)


Submitted:   June 28, 2002                 Decided:   July 10, 2002


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Branch W. Vincent, III, TWIFORD LAW FIRM, L.L.P., Manteo, North
Carolina, for Appellant. John S. Bruce, United States Attorney,
Anne M. Hayes, Assistant United States Attorney, Jerri U. Dunston,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vivian M. Berscak appeals the district court’s order granting

her employer’s motion for summary judgment in this civil action

alleging employment discrimination.           We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Berscak   v.   United   States     Postal    Serv.,    No.   CA-98-45-2-BO-2

(E.D.N.C. Aug. 17, 2001).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and     argument   would   not   aid   the

decisional process.




                                                                     AFFIRMED




                                      2